Judgment affirmed.
ON PETITION FOR REHEARING.
This action was instituted by John C. Etzold against the board of commissioners of Huntington county to recover compensation for services rendered as reporter of the Huntington Circuit Court. It is averred in the complaint that the plaintiff was the official reporter of the court from May 28, 1904, to February 15, 1915. The bill of particulars, filed with and made a part of the complaint, discloses the payments he received from time to time and the balance which he avers is due and unpaid. Relating to the days for which he received no compensation, as shown by the bill of particulars, the averments of the complaint are that "he was required by the judge of the Huntington Circuit Court to attend, and did attend, said court as official court reporter 1,068 days for which days he has not received any compensation; *Page 657 
and that he has demanded compensation for such days so required of him to be in attendance, but the judge of the court refused to make allowance or to certify such attendance to the auditor or treasurer of the county for payment, and no part thereof has ever been paid."
The special finding discloses the following facts:
"The Hon. James C. Branyan was judge of the Huntington Circuit Court from (and prior to) May 21, 1904, to November 10, 1906; and on the last named date he was succeeded by the Hon. Samuel E. Cook who served in that capacity until sometime after February 15, 1915.
"The plaintiff was appointed official reporter of the court on May 28, 1904, by the Hon. James C. Branyan, judge thereof; and at that time his compensation was fixed at $5 for each day when required by the judge to be in attendance upon the court. He accepted the appointment and discharged the duties of reporter under that order continuously until February 15, 1915.
"The appropriation for the payment of the reporter's compensation was $1,200 for each year of his period of service.
"From the date of his appointment to November 10, 1906, Judge Branyan required the reporter to be in attendance upon the court every day the court was in session, but allowed him compensation at the rate of $5 per day for such days only as he reported cases or did other work under the direction of the judge; and if the reporter actually worked one-half day or less on any calendar day, the judge allowed him only half compensation at the rate fixed.
"On April 25, 1907, the plaintiff filed in said court his claim for unpaid services rendered prior to November 10, 1906. That claim was submitted to Hon. B.H. *Page 658 
Hurd, special judge, for trial. The trial resulted in an allowance of $80 on the claim. Prior to the commencement of this action, the plaintiff was paid for his services rendered prior to November 10, 1906, the sum of $1,826.50.
"From November 10, 1906, to February 15, 1915, the plaintiff was required by Judge Cook to be, and he was, in attendance upon the court 1,053 days for which he was allowed and paid compensation in the sum of $5,265. Between the last two dates he was also actually present in court and ready to discharge any official duty which might arise, 819 days when his attendance upon the court was not required by the judge, but his presence on those days was voluntary.
"The various allowances were made at short intervals, usually at intervals of one week. Each allowance was in full of all compensation due him for services since the last preceding allowance; and the amount of each allowance was paid to and accepted by him as full payment and satisfaction of all compensation due him to the date thereof.
"Whenever an allowance was made for a less sum than the plaintiff believed himself entitled to receive under the law and the facts, he protested. Much friction and ill feeling was engendered by the numerous controversies between him and the judge concerning the allowances. When such controversies arose, he was told by the judge that he was being allowed all that was due him and that if he was not satisfied with the amount of his allowances, he could quit. When he presented to Judge Branyan claims for compensation in larger sums than the judge was willing to allow, he was told by the judge that if he did not stop presenting claims for compensation for days on which he did not report any case, he would be discharged. He always submitted to the action of the judge in making the allowances, *Page 659 
reserved no exceptions thereto, and accepted the allowances and received the amounts thereof in payment of his compensation.
"Before the commencement of this action the plaintiff requested the judge of the Huntington Circuit Court to make him an allowance for the amount claimed in his complaint, to be paid from the county treasury, which request the judge refused. Thereupon he filed his claim for allowance by the board of commissioners where it was disallowed; and this action was commenced March 3, 1916.
"That 563 of the days for which the plaintiff claims compensation were prior to March 3, 1910, and to that extent his cause of action accrued more than six years before the commencement of his action.
"That the plaintiff's cause of action was fully paid before the commencement of this action."
The conclusions of law are: (1) That the plaintiff is not entitled to recover, and (2) that the defendant is entitled to recover costs. Judgment accordingly.
The assignment of errors challenges the action of the court in overruling the demurrer to the eighth paragraph of answer, in overruling the motion for a new trial, and in stating each conclusion of law.